                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DALE BUETTNER,

       Plaintiff,

     v.                                                          Case No. 19-CV-1888-SCD

ANDREW M. SAUL,
Commissioner of Social Security,

      Defendant.


                                DECISION AND ORDER


       Dale Buettner applied for Social Security benefits in 2014, alleging that he is disabled

based on various physical and mental impairments. Following a hearing, an administrative

law judge (ALJ) denied benefits in 2018, finding that Buettner remained capable of working

notwithstanding his impairments. Buettner now seeks judicial review of that decision, arguing

that the ALJ’s step-five finding is not supported by substantial evidence because neither the

residual functional capacity (RFC) assessment nor the hypothetical questions posed to the

vocational expert (VE) at the hearing accounted for all his mental-health limitations. The

Commissioner contends that the ALJ did not commit an error of law in reaching his decision

and that the decision is otherwise supported by substantial evidence. I agree with the

Commissioner. Accordingly, his decision will be affirmed.

                                     BACKGROUND

       In December 2014, Buettner applied for disability insurance benefits and supplemental

security income from the Social Security Administration (SSA), alleging that he became




          Case 2:19-cv-01888-SCD Filed 11/04/20 Page 1 of 13 Document 20
disabled on October 4, 2014 (when he was thirty-six years old). R. 36, 347–48.1 Buettner

asserted that he was unable to work due to the following medical conditions: mental issues,

bipolar disorder, mood disorder, post-traumatic stress disorder, attention-deficit/hyperactivity

disorder, anxiety, depression, possible glaucoma, and arthritis in his neck and right ankle. R.

414. Buettner’s applications were denied first at the state-agency level by the Wisconsin

Disability Determination Bureau. R. 86–139.

           Edmund Musholt, PhD, evaluated Buettner’s mental impairments for the state agency

during its initial review. In the Psychiatric Review Technique (PRT) portion of his assessment,

Dr. Musholt concluded that Buettner had “moderate” limitations in maintaining social

functioning and maintaining concentration, persistence, or pace. R. 94, 106. Dr. Musholt also

completed a Mental Residual Functional Capacity Assessment (MRFCA) form. In the

“Summary Conclusions” section of that form, he checked boxes indicating that Buettner was

“moderately limited” in the following functional areas:

      •    The ability to maintain attention and concentration for extended periods;

      •    The ability to complete a normal workday and workweek without interruptions
           from psychologically based symptoms and to perform at a consistent pace
           without an unreasonable number and length of rest periods;

      •    The ability to interact appropriately with the general public; and

      •    The ability to accept instructions and respond appropriately to criticism from
           supervisors.

R. 96–97, 108–09. Dr. Musholt went on to explain in the “Functional Capacity Assessment”

portion of the MRFCA form that Buettner “would have some moderate limitations in

maintaining concentration for an extended period of time,” “would miss a day on occasion



1
    The transcript is filed on the docket at ECF No. 10-3 to ECF No. 10-43.
                                                        2


            Case 2:19-cv-01888-SCD Filed 11/04/20 Page 2 of 13 Document 20
due to not handling stress,” “would have moderate limitations in the above [social]

situations,” and “has a hard time with stress so this would limit him with criticism from

supervisors.” Id.

       Therese Harris, PhD, evaluated Buettner’s mental impairments for the state agency

upon Buettner’s request for reconsideration. Dr. Harris’s PRT form contained the same

findings as Dr. Musholt. R. 118, 131. Dr. Harris also checked the same boxes Dr. Musholt did

in the “Summary Conclusions” section of the MRFCA form. R. 120–22, 133–35. However,

Dr. Harris expanded on Dr. Musholt’s conclusions in the “Functional Capacity Assessment”

portion of that form, indicating that Buettner was “[a]ble to maintain focus, pace, and

persistence for simple tasks for 2-hour periods over an 8-hr workday within a normal 40-hour

work schedule” and was “[a]ble to adequately manage interaction with the public, to manage

appropriate interpersonal interactions in the workplace, and is able to accept reasonable

supervision.” R. 121–22, 134–35.

       After his applications were denied at the state-agency level, Buettner requested an

administrative hearing before an ALJ. R. 186–87. Buettner appeared via video before ALJ

Wayne Ritter on July 3, 2018. R. 44–83. He was not represented at the time, and he waived

his right to representation. R. 331. Buettner testified that he suffered from back problems, with

radiating symptoms in both legs; diabetic neuropathy; and issues with his right shoulder and

neck. R. 52–63. He also reported seeing a psychiatrist and taking psychiatric medications for

his mental-health issues. R. 63–67. Bob Hammond, an impartial VE, testified at the hearing

as well. See R. 75–82. Hammond testified that Buettner had four past relevant jobs: machinist

(performed at the medium exertional level), material handler (heavy), stock clerk (heavy), and

sorter (light). R. 76. According to Hammond, a hypothetical person with Buettner’s age,

                                               3


        Case 2:19-cv-01888-SCD Filed 11/04/20 Page 3 of 13 Document 20
education, and work experience could not perform any of his past jobs if he were limited to

a restricted range of light work, but he could work as an injection molder, a press operator, or

a housekeeper/maid in the hotel/motel industry. R. 79–81. When asked about absenteeism,

Hammond testified that employers customarily will tolerate one absence per month after the

ninety-day probationary period and no more than ten absences in a twelve-month period. R.

81–82.

         Applying the standard five-step process, see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4),

on October 12, 2018, the ALJ issued a written decision concluding that Buettner was not

disabled. See R. 22–43. The ALJ determined that Buettner had not engaged in substantial

gainful activity since October 4, 2014, his alleged onset date. R. 27. The ALJ found that

Buettner’s severe impairments—diabetes mellitus with neuropathy, disorders of the back and

neck, status post lumbar laminectomy, disorders of the right shoulder, personality disorder,

depressive disorder, and ADHD—limited his ability to work but didn’t meet or equal the

severity of a presumptively disabling impairment. R. 27–30. Specifically, with respect to

mental impairments, the ALJ determined that Buettner had a mild limitation in

understanding, remembering, or applying information; a moderate limitation in interacting

with others; a moderate limitation with regard to concentrating, persisting, or maintaining

pace; and a moderate limitation in adapting or managing himself. R. 29–30.

         The ALJ next determined that Buettner had the RFC to perform light work, but (with

respect to his mental health) he “is limited to simple, routine, repetitive tasks, with no fast-

paced work, only simple work-related decisions, occasional workplace changes, and

occasional interaction with the public, coworkers, and supervisors.” R. 30. In assessing his

RFC, the ALJ assigned “significant weight” to the opinions of Dr. Musholt and Dr. Harris.

                                                4


          Case 2:19-cv-01888-SCD Filed 11/04/20 Page 4 of 13 Document 20
R. 34. The ALJ determined that, in light of the above RFC, Buettner could not perform any

of his past relevant jobs, but, based on the VE’s testimony, he could work as an injection

molder, a press operator, and a housekeeper/maid; therefore he was not disabled. R. 35–36.

       After the SSA’s Appeals Council denied review, see R. 1–6, making the ALJ’s decision

the final decision of the Commissioner of Social Security, see Loveless v. Colvin, 810 F.3d 502,

506 (7th Cir. 2016), Buettner filed this action on December 24, 2019. ECF No. 1. The matter

was reassigned to me in April 2020 after all parties consented to magistrate-judge jurisdiction

under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b). See ECF Nos. 11, 12. The matter is fully

briefed and ready for disposition. See ECF Nos. 13, 18, 19.

                           APPLICABLE LEGAL STANDARDS

       “Judicial review of Administration decisions under the Social Security Act is governed

by 42 U.S.C. § 405(g).” Allord v. Astrue, 631 F.3d 411, 415 (7th Cir. 2011) (citing Jones v. Astrue,

623 F.3d 1155, 1160 (7th Cir. 2010)). Pursuant to sentence four of § 405(g), federal courts have

the power to affirm, reverse, or modify the Commissioner’s decision, with or without

remanding the matter for a rehearing.

       Section 205(g) of the Act limits the scope of judicial review of the Commissioner’s

final decision. See § 405(g). As such, the Commissioner’s findings of fact shall be conclusive

if they are supported by “substantial evidence.” See § 405(g). Substantial evidence is “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Moore v. Colvin, 743 F.3d 1118, 1120–21 (7th Cir. 2014) (quoting Richardson v. Perales, 402 U.S.

389, 401 (1971)) (other citations omitted). The ALJ’s decision must be affirmed if it is

supported by substantial evidence, “even if an alternative position is also supported by



                                                 5


         Case 2:19-cv-01888-SCD Filed 11/04/20 Page 5 of 13 Document 20
substantial evidence.” Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004) (citing Arkansas v.

Oklahoma, 503 U.S. 91, 113 (1992)).

       Conversely, the ALJ’s decision must be reversed “[i]f the evidence does not support

the conclusion,” Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014) (citing Blakes v. Barnhart,

331 F.3d 565, 569 (7th Cir. 2003)), and reviewing courts must remand “[a] decision that lacks

adequate discussion of the issues,” Moore, 743 F.3d at 1121 (citations omitted). Reversal also

is warranted “if the ALJ committed an error of law or if the ALJ based the decision on serious

factual mistakes or omissions,” regardless of whether the decision is otherwise supported by

substantial evidence. Beardsley, 758 F.3d at 837 (citations omitted). An ALJ commits an error

of law if his decision “fails to comply with the Commissioner’s regulations and rulings.”

Brown v. Barnhart, 298 F. Supp. 2d 773, 779 (E.D. Wis. 2004) (citing Prince v. Sullivan, 933 F.2d

598, 602 (7th Cir. 1991)). Reversal is not required, however, if the error is harmless. See, e.g.,

Farrell v. Astrue, 692 F.3d 767, 773 (7th Cir. 2012); see also Keys v. Barnhart, 347 F.3d 990, 994–

95 (7th Cir. 2003) (citations omitted).

       In reviewing the record, this court “may not re-weigh the evidence or substitute its

judgment for that of the ALJ.” Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir. 2004) (citing

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). Rather, reviewing courts must

determine whether the ALJ built an “accurate and logical bridge between the evidence and

the result to afford the claimant meaningful judicial review of the administrative findings.”

Beardsley, 758 F.3d at 837 (citing Blakes, 331 F.3d at 569; Zurawski v. Halter, 245 F.3d 881, 887

(7th Cir. 2001)). Judicial review is limited to the rationales offered by the ALJ. See Steele v.

Barnhart, 290 F.3d 936, 941 (7th Cir. 2002) (citing SEC v. Chenery Corp., 318 U.S. 80, 93–95



                                                6


         Case 2:19-cv-01888-SCD Filed 11/04/20 Page 6 of 13 Document 20
(1943); Johnson v. Apfel, 189 F.3d 561, 564 (7th Cir. 1999); Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir. 1996)).

                                         ANALYSIS

       Buettner argues that the ALJ’s RFC assessment and the hypothetical questions posed

to the VE did not account for all his mental-health limitations. Specifically, he contends the

ALJ failed to account for all the limitations assessed by Dr. Musholt, despite purportedly

assigning significant weight to his opinion. Buettner further contends the ALJ failed to

translate his mental-health symptoms into limitations related to concentration, persistence, or

pace—“CPP” in the lexicon of Social Security law. These alleged errors are material,

according to Buettner, because “the vocational expert was not properly oriented” and thus,

his testimony cannot constitute substantial evidence in support of the ALJ’s step-five finding.

See ECF No. 13 at 9–16.

I.     Dr. Musholt

       During the initial state-agency review, Dr. Musholt opined that Buettner had moderate

difficulties in maintaining social functioning and maintaining concentration, persistence, or

pace. R. 94, 106. Dr. Musholt explained that, with respect to CPP, Buettner “would have

moderate limitations in maintaining concentration for an extended period of time” and

“would miss a day on occasion due to not handling stress.” R. 96, 108. As for Buettner’s

difficulties with social functioning, Dr. Musholt indicated that Buettner had a moderate

limitation interacting appropriately with the general public and accepting instructions and

responding appropriately to criticism from supervisors. R. 97, 109. He further indicated that

Buettner “has a hard time with stress so this would limit him with criticism from supervisors.”

Id. The ALJ assigned significant weight to Dr. Musholt’s opinion, finding it “well-supported

                                               7


         Case 2:19-cv-01888-SCD Filed 11/04/20 Page 7 of 13 Document 20
by the treatment notes of Dr. Tuskenis2 and [Buettner’s] own reports of his activities.” R. 34

(citing Exhibit 6E [R. 441–49]).

           Buettner maintains that the ALJ committed reversible error by failing to incorporate

Dr. Musholt’s specific limitations in the RFC assessment or explain why such findings were

excluded. See ECF No. 13 at 13–15. I disagree. First, “the determination of a claimant’s RFC

is a matter for the ALJ alone . . . to decide.” Thomas v. Colvin, 745 F.3d 802, 808 (7th Cir. 2014)

(citing 20 C.F.R. § 404.1527(d)). The ALJ therefore was not required to adopt all of Dr.

Musholt’s opined limitations, notwithstanding the overall weight he attributed to that

assessment.

           Second, the ALJ relied on the opinions of both state-agency psychologists, noting that

they “both found the claimant has no significant limitations with regard to understanding,

remembering, and carry out [sic] simple instructions but would have moderate limitations

with regard to detailed instructions and interaction with the public and supervisors.” R. 34.

Dr. Harris’ opinion, which came later than Dr. Musholt’s, incorporated each of Dr. Musholt’s

earlier findings into her own assessment, both on the PRT and the MRFCA forms. Compare

R. 94, 96–97 with R. 118–19, 120–22. However, because Dr. Musholt’s narrative findings were,

by Buettner’s own admission “a bit vague,” see ECF No. 13 at 13, Dr. Harris went further: she

took the extra step of translating those findings into clearer functional terms, see R. 121 (“All

evidence reviewed and affirm initial psych assessment with new language on the MRFC

limitation narratives added for purpose of POMS compliance.”). Dr. Harris indicated that,

despite having moderate difficulties maintaining extended concentration and occasionally

missing a day of work due to his difficulties handling stress, Buettner could “maintain focus,


2
    Elena Tuskenis, MD, was Buettner’s treating psychiatrist. See, e.g., R. 1071–73.
                                                          8


            Case 2:19-cv-01888-SCD Filed 11/04/20 Page 8 of 13 Document 20
pace, and persistence for simple tasks for 2-hour periods over an 8-hr workday within a normal

40-hour work schedule.” R. 120–21, 133–34. Buettner does not argue that the ALJ’s RFC

assessment—which limited him to “simple, routine, repetitive tasks, with no fast-paced work,

only simple work-related decisions, occasional workplace changes,” R. 30—failed to account

for Dr. Harris’s opinion that, given normal breaks, Buettner retained the capacity to sustain

concentration and persistence required of a full-time job. Thus, Dr. Harris’s opinion

contradicts Buettner’s speculation that his occasional absence due to stress may preclude all

employment.

       Likewise, Dr. Harris indicated that, despite having moderate difficulties in social

functioning, Buettner was “[a]ble to adequately manage interaction with the public, to

manage appropriate interpersonal interactions in the workplace, and is able to accept

reasonable supervision.” R. 121–22, 134–35. The ALJ incorporated this finding into the RFC

assessment, limiting Buettner to “occasional interaction with the public, coworkers, and

supervisors.” R. 30. Buettner asserts that this limitation is insufficient because it limited only

the amount of time and not the nature of his potential contact with supervisors. See ECF No.

15 at 14. This assertion, however, is contradicted by the findings of Dr. Harris, who opined

that Buettner remained capable of accepting reasonable supervision despite having a

moderate limitation accepting instructions and responding appropriately to criticism from

supervisors.

       Buettner asserts that the “additional limitations” opined by Dr. Harris are “irrelevant”

to the ALJ’s consideration of Dr. Musholt’s findings because the ALJ made “no

differentiation between the two [psychologist’s] opinions,” see ECF No. 13 at 14–15, and

because the ALJ did not limit Dr. Musholt’s opinion “to the extent it was consistent with Dr.

                                                9


        Case 2:19-cv-01888-SCD Filed 11/04/20 Page 9 of 13 Document 20
Harris’s opinion,” see ECF No. 19 at 12. As recounted above, however, the two state-agency

psychologists’ opinions are not inconsistent, and so this isn’t a case where the ALJ is

inexplicably preferring one source’s opinion in lieu of another’s. The record makes clear that

Dr. Harris’s narrative functional capacity assessment clarified and replaced the one provided

earlier by Dr. Musholt; it did not contradict it. See R. 122. The ALJ, in giving both opinions

“significant weight,” essentially adopted the more specific (but consistent) limitations found

in Dr. Harris’ opinion. Ultimately, Buettner has not demonstrated that the ALJ erred in failing

to adopt the vague limitations contained in Dr. Musholt’s earlier opinion.

II.    CPP Limitations

       At step three of the sequential evaluation process, the ALJ determined that Buettner’s

mental impairments caused a moderate limitation in his ability to concentrate, persist, or

maintain pace. R. 29. His RFC—the same one presented to the VE at the administrative

hearing, R. 79–81—limited Buettner to “to simple, routine, repetitive tasks, with no fast-paced

work, only simple work-related decisions, occasional workplace changes, and occasional

interaction with the public, coworkers, and supervisors.” R. 30. Given this RFC, as well as

the VE’s testimony, the ALJ determined at step five that Buettner could work as an injection

molder, a press operator, and a housekeeper/maid. R. 35–36.

       Buettner maintains that the mental limitations posed to the VE and included in the

ALJ’s ultimate RFC do not address CPP. He further maintains that the ALJ failed to translate

into the RFC assessment his specific finding at step three that Buettner had a moderate

limitation with concentrating and completing tasks and could pay attention for only five

seconds. Because “the hypothetical question was inadequate,” the argument goes, “the




                                              10


       Case 2:19-cv-01888-SCD Filed 11/04/20 Page 10 of 13 Document 20
vocational expert was not properly oriented,” and his testimony “could not be used to satisfy

the Commissioner’s burden of proof at step five.” See ECF No. 15 at 9–13, 15–16.

       The Seventh Circuit has made clear that, “both the hypothetical posed to the VE and

the ALJ’s RFC assessment must incorporate all of the claimant’s limitations supported by the

medical record,’ including even moderate limitations in concentration, persistence, or pace.”

Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (quoting Varga v. Colvin, 794 F.3d 809, 813

(7th Cir. 2015)). Although no “magic words” are required, “[o]ften, ‘employing terms like

“simple, repetitive tasks'” on their own will not necessarily exclude from the VE’s

consideration those positions that present significant problems of concentration, persistence,

and pace.’” Kuykendoll v. Saul, 801 F. App’x 433, 438 (7th Cir. 2020) (quoting O’Connor-Spinner

v. Astrue, 627 F.3d 614, 620 (7th Cir. 2010)). Nevertheless, a hypothetical that omits the terms

“concentration, persistence, and pace” is sufficient “when it [is] manifest that the ALJ’s

alternative phrasing specifically excluded those tasks that someone with the claimant’s

limitations would be unable to perform.’” Kuykendoll, 801 F. App’x at 438 (quoting O-Conner-

Spinner, 627 F.3d at 619). Likewise, “an ALJ may reasonably rely upon the opinion of a

medical expert who translates these findings into an RFC determination.” Burmester v.

Berryhill, 920 F.3d 507, 511 (7th Cir. 2019) (citing Johansen v. Barnhart, 314 F.3d 283, 289 (7th

Cir. 2002)).

       The ALJ did not commit reversible error with respect to Buettner’s moderate

limitations in CPP. As explained above, in fashioning Buettner’s mental RFC, the ALJ gave

significant weight to the opinion of Dr. Harris, who stated in the narrative portion of the

MRFCA form that Buettner was “[a]ble to maintain focus, pace, and persistence for simple

tasks for 2-hour periods over an 8-hr workday within a normal 40-hour work schedule.” R.

                                               11


        Case 2:19-cv-01888-SCD Filed 11/04/20 Page 11 of 13 Document 20
34, 121. Buettner has not argued that the hypothetical given to the VE (and included in the

ultimate RFC assessment)—limiting him to simple, routine, and repetitive tasks; no fast-paced

work; only simple work-related decisions; and occasional workplace changes—did not

adequately capture Dr. Harris’s translation.

       Moreover, the ALJ’s mental RFC is also consistent with the rest of the record. The

ALJ concluded that Buettner’s ADHD symptoms—the cause of his CPP limitations—were

accounted for by the above RFC. See R. 34. As support, the ALJ noted that Buettner

demonstrated intact attention and concentration during his mental-status examinations, R. 34

(citing Exhibit 12F/36–41 [R. 1063–68]); reported he could follow a recipe and manage his

finances, R. 29 (citing Exhibit 6E); and was able to follow “the hour-long hearing proceedings

well and supplied relevant answers without prodding or apparent difficulty,” R. 29.

       Buettner’s insistence that the ALJ failed to adequately account for his step-three

findings in the mental RFC rests on a misreading of the decision. The ALJ did not determine

at step three that Buettner had difficulty concentrating and completing tasks and could pay

attention for only five seconds. Rather, the ALJ referenced those subjective reports and

contrasted them with other evidence showing that Buettner’s capabilities were not as limited

as alleged, including his ability to follow a recipe and manage his finances, a mental-status

exam showing intact attention and concentration, and the ALJ’s own observations at the

administrative hearing. See R. 29. The ALJ was not required to include in the mental RFC

subjective limitations that he determined were inconsistent with the record.




                                               12


       Case 2:19-cv-01888-SCD Filed 11/04/20 Page 12 of 13 Document 20
                                     CONCLUSION

       For all the foregoing reasons, I find that Buettner has not demonstrated that the ALJ

committed reversible error in formulating his mental RFC. Thus, the Commissioner’s decision

is AFFIRMED. The clerk of court shall enter judgment accordingly.



       SO ORDERED this 4th day of November, 2020.




                                                 __________________________
                                                 STEPHEN C. DRIES
                                                 United States Magistrate Judge




                                            13


       Case 2:19-cv-01888-SCD Filed 11/04/20 Page 13 of 13 Document 20
